Opinion by
Mr. Justice Blatohfobd,
who, after stating the case, says, among other things:
“The Court of Claims dismissed the petition on the merits. The view of that court was that under the statutes of the United States in reference to the Army the office of an officer of the Army and his rank are not necessarily identical; that the office has a rank attached to it, expressed by its title, when no other rank is conferred on the officer; that, the office remaining the same, the officer may have a different rank conferred on him, as a title of distinction, to fix his relative position with reference .to other officers as to privilege,'precedence, or command, or to determine his pay; that by section 1274 of the Kevised Statutes the pay of officers on the retired list of the Army is determined by the rank upon which they are retired; that by section *7623094 tbe officers of the Army on the" retired list are a part of the Army of the United States, and therefore no one can be upon that list who is not an officer appointed in the manner required by section 2 of article 2 of the Constitution; that an officer of any grade, on the active list, thus appointed, may be retired with a different rank from that which belongs to his office, when CongTess so provides; that this is not to appoint him to a new and different office, but is to transfer him to the retired list, and to change his rank, while he holds the same office; and that in connection with this change of rank his pay may be changed.
“ These views appear to us to be sound.
“The judgment of the Court of Claims is affirmed.”
Opinion by Mr. Justice Blatchfobd.